 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAIRO CERVANTES RAMIREZ, et al.,                         Case No.: 3:17-cv-1230-BAS-NLS
12                                          Plaintiffs,
                                                              ORDER GRANTING PLAINTIFFS’
13   v.                                                       EX PARTE APPLICATION TO
                                                              EXTEND EXPERT DISCOVERY
14   SAN DIEGO POLICE CHIEF SHELLY
     ZIMMERMAN, et al.,
15
                                         Defendants.          [ECF No. 58]
16
17
18          Before the Court is the Plaintiffs’ motion to extend expert discovery by 30 days.
19   ECF No. 63. Plaintiffs’ request the extension based on the recent conclusion of
20   depositions and upcoming holidays. Id. The Plaintiffs’ request was filed on December 6,
21   2018. The deadline for the initial exchange of experts is December 7, 2018.1
22          Generally, a request to modify the scheduling order is governed by Federal Rules
23   of Civil Procedure 16(b)(4) and “may be modified only for good cause and with the
24
25
     1
26     Filing requests for extension the day before or the day of the deadline is not a practice the Court
     appreciates. Requests for continuances are governed by the Chambers’ Rules and may be denied for
27   failure to timely submit the request. Hon. Nita L. Stormes Civil Case Procedures, § III (“any request to
     continue … [a] scheduling order deadline … must be made in writing no less than seven (7) calendar
28   days before the affected date.”).

                                                          1
                                                                                         3:17-cv-1230-BAS-NLS
 1   judge’s consent.” In seeking approval, the parties must meet the good cause standard
 2   articulated in Rule 16, which focus on the diligence of the party seeking to amend the
 3   scheduling order, and the reasons for seeking modification. Johnson v. Mammoth
 4   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 5         Plaintiffs’ statement of good cause does little more than recite the current
 6   deadlines, which were previously extended. Instead Plaintiffs seems to point to lack of
 7   prejudice as a basis to extend time. This is not the applicable standard. However, in light
 8   of recently concluded depositions, the pending determination on consolidation, and the
 9   fast-approaching holidays, the Court will in its discretion to GRANT the request.
10         The deadline for initial exchange of expert disclosures is January 11, 2019;
11         The deadline for rebuttal exchange is February 1, 2019; and
12         The expert discovery cut off is February 22, 2019.
13         Any other dates of the scheduling order that may need to be modified will be
14   addressed following a decision on the consolidation.
15         IT IS SO ORDERED.
16   Dated: December 7, 2018
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               3:17-cv-1230-BAS-NLS
